NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the communications filed on April 7, 2021.
The previous rejection of claims 1-20 under 35 USC 112(a) has been withdrawn in view of Applicants’ amendments.
The previous rejection of claims 1-20 under 35 USC 112(b) has been withdrawn in view of Applicants’ amendments.
Claims 1-20 are pending and allowable.
Allowed Claims:  Claims 1-20 are allowed, wherein claims 1, 9, and 18 are independent claims and the balance are their dependencies.  
Reasons for Allowance:  With regard to claim 9, the prior art of record, alone or combined neither anticipates nor renders obvious a method comprising retrieving network traffic history data associated with a website that contains a plurality of webpages and has been visited by a plurality of users; applying a word embedding algorithm to the network traffic history data of the plurality of users by representing the plurality of webpages as words, by representing user browsing behavior on the plurality of webpages as vectors; producing, based on the applying of the word embedding algorithm, a low-dimensional representation of browsing behavior, the low-dimensional representation of browsing behavior associating an abandoned transaction with a first type of user browsing behavior or with a first set of navigation paths of the plurality of webpages and associating a completed transaction with a second type of user browsing behavior or with a 
With regard to claims 1 and 18, the prior art of record, alone or combined neither anticipates nor renders obvious a system or a non-transitory machine-readable medium reciting similar limitations.
Discussion of Prior Art:  US 7,966,564 B2 to Catlin et al. is directed to a web page optimization system in which the system utilizes an accumulated body of visitor data regarding interaction with one or more web pages to determine an optimized web page to display to a visitor.  However, Catlin, alone or in combination with other prior art, neither anticipates nor renders obvious claims 1, 9, and 18 and in particular the above-noted features.
US 10,515,400 B2 to Krishnamurthy et al. is directed to determining item similarities to use for recommendations based on past user interaction data. However, Krishnamurthy, alone or in combination with other prior art, neither anticipates nor renders obvious claims 1, 9, and 18 and in particular the above-noted features.
US 8,412,567 B2 to Evevsky is directed to suggesting filler items to a customer in order to qualify the customer for a promotional bonus to overcome shopping cart abandonment.  However, Evevsky, alone or in combination with other prior art, neither anticipates nor renders obvious claims 1, 9, and 18 and in particular the above-noted features.
US 2012/0116868 A1 to Chin et al. is directed to a system and method for quantitatively measuring the effectiveness of a marketing campaign or strategy by focusing on behavior paths that lead to a quantifiable outcome.  However, Chin, alone or in combination with other prior art, neither anticipates nor renders obvious claims 1, 9, and 18 and in particular the above-noted features.
US 2016/0117726 A1 to Lee is directed to a system and method for improving marketing tools based on an analysis of shopping cart abandonment patterns.  However, Lee, alone or in combination with other prior art, neither anticipates nor renders obvious claims 1, 9, and 18 and in particular the above-noted features.
US 2018/0253496 A1 to Natchu is directed to techniques for generating interest embedding vectors from a plurality of web documents.  However, Natchu, alone or in combination with other prior art, neither anticipates nor renders obvious claims 1, 9, and 18 and in particular the above-noted features.
US 2018/0268318 A1 to Matam et al. is directed to training classification algorithms to predict end-user behavior based on historical data.  However, Matam, alone or in combination with other prior art, neither anticipates nor renders obvious claims 1, 9, and 18 and in particular the above-noted features.
US 7,170,993 B2 to Anderson et al. is directed to a system and method for monitoring user activity and action-taking in e-commerce applications and targeting promotions and assisting with user navigation based on the monitored data.  However, Anderson, alone or in combination with other prior art, neither anticipates nor renders obvious claims 1, 9, and 18 and in particular the above-noted features.
US 7,225,148 B2 to Kassan is directed to a system and method for monitoring keystroke and mouse-click actions of a visitor to an e-commerce web site and prompting the visitor when a visitor attempts to terminate the on-line session while the shopping cart contains at least one item.  However, Kassan, alone or in combination with other prior art, neither anticipates nor renders obvious claims 1, 9, and 18 and in particular the above-noted features.
US 8,738,732 B2 to Karidi is directed to a system and method for following up on user actions according to various business rules.  However, Karidi, alone or in combination with other prior art, neither anticipates nor renders obvious claims 1, 9, and 18 and in particular the above-noted features.
US 8,762,313 B2 to Lahav et al. is directed to a system and method for creating a predictive model to associate content on a webpage with a defined success of a user interacting with the web page.  However, Lahav, alone or in combination with other prior art, neither anticipates nor renders obvious claims 1, 9, and 18 and in particular the above-noted features.
US 9,058,416 B2 to Angeles is directed to a system and method for tracking and reporting online activity that associates each activity to various events.  However, Angeles, alone or in combination with other prior art, neither anticipates nor renders obvious claims 1, 9, and 18 and in particular the above-noted features.
The article entitled “Getting to Know Your Website Visitors,” by Paula Bernier, Customer 33. 10: 3. Technology Marketing Corporation (December 2015), is directed to businesses that monitor customer behavior to determine what leads customers to abandon shopping carts and better designing their websites.  However, the article, alone or in combination with other prior art, neither anticipates nor renders obvious claims 1, 9, and 18 and in particular the above-noted features.
The article entitled “Using Association Rules to Assess Purchase Probability in Online Stores,” by Grazyna Suchacka and Grzegorz Chodak, Information Systems and E-Business Management, 15.3: 751-780 (August 2017), is directed to identifying user session features and identifying those with a high probability of leading to a purchase.  However, the article, alone or in combination with other prior art, neither anticipates nor renders obvious claims 1, 9, and 18 and in particular the above-noted features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE MARIE GEORGALAS whose telephone number is (571)270-1258 E.S.T..  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.  


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARISSA THEIN can be reached on 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Anne M Georgalas/
Primary Examiner, Art Unit 3625